Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Baiwei Sun on 5/11/2021.

The application has been amended as follows: 
11. (Currently Amended) A resource determination method performed by a mobile station, comprising:
determining a first mobile station group to which a mobile station belongs from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected;
obtaining a first resource configuration and a resource offset set used for uplink transmission for the first mobile station group;
selecting a first time resource candidate offset from a plurality of resource candidate offsets included in the resource offset set;
;[[, and]] 
transmitting information to the base station according to the determined uplink transmission resources; and 
determining a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group,
wherein, determining the first mobile station group to which a mobile station belongs from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected comprises: 
determining the channel state of the mobile station according to a path loss, and further
determining the first mobile station group to which the mobile station belongs according to the channel states, and 
wherein, when a path loss of the first mobile station group is smaller than a path loss of a second mobile station group in the plurality of mobile station groups, first time resources indicated by the first resource configuration are less than second time resources indicated by a second resource configuration used for uplink transmission for the first mobile station group, and first frequency resources indicated by the first resource configuration are more than the second frequency resources indicated by the second resource configuration.


 (Currently Amended) A base station comprising:
a processor;
a memory; and
a computer program instruction stored on the memory which, when executed by the processor, causes the processor to:
determine a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station, and transmit the determined resource configuration to a corresponding mobile station group;
determine a resource offset set used for the plurality of mobile station groups, and transmit the determined resource offset set to the corresponding mobile station group, wherein the resource offset set includes a plurality of resource candidate offsets such that a mobile station connected to the base station determines uplink transmission resources for the mobile station according to the resource configuration of the mobile station group to which the mobile station belongs and resource candidate offsets in the resource offset set,
wherein the processor determines a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group,
wherein, for each mobile station group in the plurality of mobile station groups corresponding to the base station, the processor determines the channel state corresponding to the mobile station group according to a path loss, and further determines resource configuration used for uplink transmission for the mobile station group according to the channel states, comprises:
determines a first resource configuration used for a first mobile station group in the plurality of mobile station groups;
determines a second resource configuration used for a second mobile station group in the plurality of mobile station groups, and 
wherein when a path loss of the first mobile station group is smaller than a path loss of the second mobile station group, first time resources indicated by the first resource configuration are less than second time resources indicated by the second resource configuration, and first frequency resources indicated by the first resource configuration are more than the second frequency resources indicated by the second resource configuration.
21. (Currently Amended) A mobile station comprising:
a processor;
a memory; and
a computer program instruction stored on the memory which, when executed by the processor, causes the processor to:

obtain a first resource configuration and a resource offset set used for uplink transmission for the first mobile station group;
select a first time resource candidate offset from a plurality of resource candidate offsets included in the resource offset set; and
determine uplink transmission resources of the mobile station according to the first resource configuration and the first resource candidate offset, and transmit information to the base station according to the determined uplink transmission resources,
wherein the processor determines a first mobile station group to which the mobile station belongs from a plurality of mobile station groups corresponding to a base station to which the mobile station is connected, according to a channel state of the mobile station,
wherein, the processor determines the channel state of the mobile station according to a path loss, and further determines the first mobile station group to which the mobile station belongs according to the channel states, and 
wherein, when a path loss of the first mobile station group is smaller than a path loss of a second mobile station group in the plurality of mobile station groups, first time resources indicated by the first resource configuration are less than second time resources indicated by a second resource configuration used for uplink transmission for the first mobile station group, and first frequency resources indicated by the first resource configuration are more than the second frequency resources indicated by the second resource configuration.


24. – 25. (Canceled)

26. (Currently Amended) The mobile station of claim [[24]] 21, wherein
a size of second time resources indicated by the second resource configuration for the second mobile station group in the plurality of mobile station groups is integer times of the size of first time resources indicated by the first resource configuration for the first mobile station group in the plurality of mobile station groups,
a size of first frequency resources indicated by the first resource configuration is integer times of the size of second frequency resources indicated by the second resource configuration.


30. – 31. (Canceled)


Allowable Subject Matter
Claims 11, 20-23, 26-29 and 32-38 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “obtaining a first resource configuration and a resource offset set used for uplink transmission for the first mobile station group; selecting a first time resource candidate offset from a plurality of resource candidate offsets included in the resource offset set”, “determining a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group”, “when a path loss of the first mobile station group is smaller than a path loss of a second mobile station group in the plurality of mobile station groups, first time resources indicated by the first resource configuration are less than second time resources indicated by a second resource configuration used for uplink transmission for the first mobile station group, and first frequency resources indicated by the first resource configuration are more than the second frequency resources indicated by the second resource configuration”.  


The closest prior art to Li et al. (Pub. No.: US 20140376433 A1) teaches in Para. 96-1-2, and in FIG. 8, an AP transmits a radio frame by broadcast to allocate uplink transmission periods for multiple groups of STAs.  Access parameters carried by the radio frame includes at least one of: information on a group identification of an STA and an identification of an STA.  The radio frame specifically includes: an uplink duration of group 1, an uplink starting offset of group 1.  Li fails to teach “determining a resource configuration used for uplink transmission for each mobile station group in a plurality of mobile station groups corresponding to the base station according to a channel state corresponding to the mobile station group”, “when a path loss of the first mobile station group is smaller than a path loss of a second mobile station group in the plurality of mobile station groups, first time resources indicated by the first resource configuration are less than second time resources indicated by a second resource configuration used for uplink transmission for the first mobile station group, and first frequency resources indicated by the first resource configuration are more than the second frequency resources indicated by the second resource configuration”, among other limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
5-14-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477